Citation Nr: 1455939	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. E. Turner, II





INTRODUCTION

The Veteran had active duty Vietnam Era service from March 1966 to February 1968 and served in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 decision issued by the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky.  

The Veteran postponed a Board hearing that was scheduled to be conducted via Video Teleconference (VTC) at the RO in January 2014 for medical reasons unrelated to this claim.  A January 2014 letter from the Veteran's cardiac specialist has been associated with the file.  The Veteran's hearing was rescheduled for June 2014; however, the Veteran was again unable to attend.  In a June 2014 letter the Veteran withdrew his hearing request and requested the record be held open for 90 days.  The request to hold open the record was granted by the undersigned in July 2014.  Other than the informal hearing presentation and a brief letter for the Veteran's attending physician, no further evidentiary has been received.  Accordingly, the Board will proceed to a decision on this appeal.  See 38 C.F.R. §§ 20.704(c) (requests for change in hearing dates for good cause); 20.704(e) (withdrawal of hearing requests) (2013).

Regarding the second issue on appeal, PTSD, the Board notes that the Veteran filed a claim for service connection for PTSD also characterized as depression, nightmares, and sleep disorder.  The RO properly addressed the assertions of record and the claim is appropriately expanded to one for an acquired psychiatric disorder to include PTSD, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing disability is related to active service.  

2.  The Veteran's acquired psychiatric disorder is not related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2014).  

2.  The criteria for service connection for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 4.130 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for bilateral hearing loss and an acquired psychiatric disability claimed as PTSD.  (See Notice of Disagreement dated November 25, 2011).  The Veteran asserted that his bilateral hearing loss relates to his duties while serving as a truck driver in the Republic of Vietnam.  Regarding PTSD, the Veteran noted he was diagnosed with an anxiety disorder during a 2010 VA exam and asserts that the disorder is related to his Vietnam service.  

As a general matter, when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A.            § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases (including organic diseases of the nervous system - to include sensorineural hearing loss, and psychoses) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system and psychoses).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Likewise, certain chronic diseases, including sensorineural hearing loss and psychoses, may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Bilateral Hearing loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2013). 

The Veteran's service treatment records indicated recurrent otitis media which the Veteran attributes to the filthy living conditions encountered in Vietnam.  The Veteran further stated that he was exposed to convoy truck noise and road noise 14-16 hours per day, seven days per week while serving in Vietnam.  

In November 2010, the Veteran presented for a hearing examination to determine service connection for bilateral hearing loss and underwent VA audiological testing.  During the exam, the Veteran reported that he had surgery to remove several "boils" off of his eardrum after service and that his hearing has been muffled since.  He did state he no longer gets ear infections however.  On that audiological evaluation, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
60
LEFT
10
15
30
55
60

Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  The threshold for normal speech discrimination is 94 percent.  The Veteran met the disability requirement for impaired hearing based on the above audiometry.  38 C.F.R. § 3.385.  

Nevertheless, the VA examiner opined that the Veteran's high frequency bilateral sensorineural hearing loss was not caused by or the result of ear infections or military noise exposure.  The examiner supported his opinion by noting the Veteran's service separation audiogram was normal.  The examiner further opined that recurrent external otitis media can cause fluctuating temporary hearing loss that typically resolves itself.  

In July 2012, the Veteran presented for a hearing examination to determine service connection for tinnitus and again underwent VA audiological testing.  The opinion associated with the exam concerns only tinnitus and is not relevant to the bilateral hearing loss claim other than to note that the Veteran's tinnitus was opined to be as likely as not related to military service.  However, the audiological testing results are relevant thus they are included herein.  On that audiological evaluation, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
60
LEFT
20
15
30
55
60

Speech audiometry revealed speech recognition ability of 92 percent bilaterally.  The threshold for normal speech discrimination is 94 percent.  Based on the above results, the Veteran continued to meet the disability requirement for impaired hearing based on the above audiometry.  38 C.F.R. § 3.385.  

The Board is cognizant of the 2010 VA examiner opinion against the Veteran's claim for bilateral hearing loss.  However, the Veteran is already service-connected for tinnitus based on military noise exposure.  Moreover, his lay statements are consistent concerning the type and duration of the noise exposure.  Therefore, upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise and supports a grant of service connection for bilateral hearing loss.  

Acquired Psychiatric Disorder and PTSD

Turning to the Veteran's second claim, service connection for PTSD requires a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  
VA has amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection may also be allowed on a presumptive basis for psychosis and if the disability becomes manifest to a compensable degree within one year after the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As stated above, the Veteran seeks service connection for an acquired psychiatric disability, to include PTSD.  A review of the service treatment records disclosed no complaints, treatment, or assessment of any psychiatric disability.  The service personnel records and DD-214 are unremarkable.  

In furtherance of attempting to substantiate the claim, the Veteran and his wife submitted personal statements.  The statements generally relate their lay observations of the Veteran's nightmares.  The Veteran also described his experience driving a truck in Vietnam to include the deaths of comrades due to accidents, and disturbing imagery on the roadside.  The Veteran reported that he had difficulty relaxing during the few hours he was not driving, and that he had a difficult time reconnecting with his family when he returned from Vietnam.  

The Veteran was afforded a VA examination in November 2010 to address his claim for PTSD.  The VA examiner thoroughly reviewed the claims file and the evidence of record noting the Veteran's current symptoms and reported history concerning his claimed PTSD.  The VA examiner found the Veteran met the DSM-IV stressor criterion for PTSD.  However, based on the Veteran's description of symptoms and the PTSD interview, the examiner concluded the diagnostic criteria for PTSD were not met.  Instead, the examiner found the Veteran's symptoms met the diagnostic criteria for Anxiety Disorder.  

The VA examiner opined that the Veteran's Anxiety Disorder is less likely as not caused by or a result of in-service stressors based on the type, presentation, and occurrence of the Veteran's anxiety symptoms, again noting the diagnostic criteria for PTSD were not met.  Specifically, the examiner noted that the Veteran reported his experience-specific dreams occur infrequently although he experiences sleep disturbance every night, even when he does not have trauma-specific dreams.  The examiner further noted that the Veteran's sleep disturbance was only evident since 2008, when other life stressors unrelated to military service appeared.  Finally, the examiner noted there is no continuum of treatment concerning sleep disturbance to suggest it is related to military service.  

A letter received in August 2014 from Dr. M. B., the Veteran's attending physician, mentions a diagnosis of PTSD, but there are no records from this physician regarding PTSD.  Although the Veteran reported symptoms consistent with PTSD and other psychiatric disorders in September 2012, and the Veteran screened positive for PTSD in a questionnaire, there is no medical evidence in the file regarding PTSD treatment or diagnosis.  Dr. M. B. opined he considers the Veteran disabled.  In the letter Dr. M. B. noted nightmares, insomnia, and continuous anxiety however he provided no rationale for his opinion and no supporting evidence concerning his opinion.  

Although the Veteran has submitted a statement from his attending physician, its probative value is minimal because it provided no etiological opinion and so is clearly  outweighed by the 2010 VA examination and examiner's opinion.  It should be noted that the record was held open for the Veteran for 90 days as requested and, other than the August 2014 letter, no additional material concerning either claimed condition was submitted.  Consequently, the Board will fully adjudicate the acquired psychiatric disorder to include PTSD claim based on all of the evidence of record.  

The Board finds that the most probative evidence of record indicates that the Veteran's symptoms do not meet the DSM-IV diagnostic criteria for PTSD.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for PTSD has not been presented.  

As the preponderance of the evidence is against finding a current diagnosis of PTSD that meets the DSM-IV diagnostic criteria, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 at 56 (1990).  

Addressing the acquired psychiatric disorder, diagnosed as Anxiety Disorder, the 2010 VA examiner noted the appearance of serious life stressors concurrent with the Veteran's sleep disturbance and anxiety.  Although the Veteran reported he is a nervous person in the exam, his appearance, affect, judgment, insight, and his ability to carry out the activities of daily living, including having adequate social relationships were normal.  The lay statements provided by the Veteran and his wife do not address anxiety as much as they describe the Veteran's nightmares and the unpleasant non-combat experiences the Veteran encountered while in Vietnam.  Finally, the 2010 VA examiner opined that the diagnosed Anxiety Disorder was less likely as not caused by or a result of in-service stressors.  Therefore, service connection on the basis of an acquired psychiatric disorder to include PTSD must be denied.  

Veterans Claims Assistance Act of 2000

The Board finds that the RO has provided notice that is compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  A signed notice letter was received September 29, 2010.  

In addition, the RO has obtained pertinent medical records including the Veteran's service treatment records, VA treatment records, and private treatment records. 
The RO has also obtained thorough medical examinations for bilateral hearing loss and an acquired psychiatric disorder to include PTSD.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


